DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stapling device including a handle, a trigger, the clamping members and motor supported by/within the handle, and the sensors coupled to the motor must be shown or the feature(s) canceled from the claim(s).  No detail as to the interrelationship of these elements is set forth in the drawings.  At best, Figs. 6A and 6B depict jaws 1105, 1110, but only in a general manner. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to disclose any detail as to the stapling device including a handle, a trigger, the clamping members and motor supported by/within the handle, and the sensors coupled to the motor, as recited in claims 20 and 21.  The specification merely sets forth such instrument functions by the controller in a general way.  No specifics as to how the sensors are mounted to the motor, how the motor is received within a handle, or any details of the surgical device comprising a handle and trigger, as recited in claims 20 and 21.  The specification merely discloses functional capabilities of the controller, absent the recited structural components set forth in claims 20 and 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is indefinite since “the position drive signal” on line 2 lacks proper antecedent basis.  Perhaps claim 29 should be amended to depend from claim 24.  Claim 30 is indefinite since “the velocity drive signal” on line 2 lacks proper antecedent basis.  Perhaps claim 30 should be amended to depend from claim 25.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,881,398. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially co-extensive in scope, at least in regards to their collective novel subject matter, and differ merely in the terminology used.  For example, current claim 20 recites controlling the motor based on a drive signal selected from a smallest drive signal of a current, velocity and position drive signal sensed from a motor operation, whereas patented claim 1 recites controlling the motor based on a smallest drive signal received from sensors, wherein dependent claims 2, 8 and 10 recite the sensors being current, velocity and position sensors.  Therefore, collectively these two controlling operations are the same, and to modify the functional language and claimed ordering of the elements would have been obvious to one skilled in the art since to do so results in the same function of the device.  Further, current claim 20 recites the device including a handle and trigger, but such components are typical in similar surgical devices, and to recite them would have been obvious since to do so provides no new or unexpected function or operation.  The other dependent claims differ in their ordering, but collectively recite the same equivalent device and corresponding functionality.  Such ordering would have been obvious to the skilled artisan since to do so is of an arbitrary nature.
Claims 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,159,481. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially co-extensive in scope, at least in regards to their collective novel subject matter, and differ merely in the terminology used, similarly to the previously applied rejection.  For example, current claim 20 recites controlling the motor based on a drive signal selected from a smallest drive signal of a current, velocity and position drive signal sensed from a motor operation, whereas patented claim 1 recites controlling the motor based on a smallest drive signal received from sensors, wherein dependent claims 2, 8 and 10 recite the sensors being current, velocity and position sensors.  Therefore, collectively these two controlling operations are the same, and to modify the functional language and claimed ordering of the elements would have been obvious to one skilled in the art since to do so results in the same function of the device.  Further, current claim 20 recites the device including a handle and trigger, but such components are typical in similar surgical devices, and to recite them would have been obvious since to do so provides no new or unexpected function or operation.  The other dependent claims differ in their ordering, but collectively recite the same equivalent device and corresponding functionality.  Such ordering would have been obvious to the skilled artisan since to do so is of an arbitrary nature.  Further, it would be inherent in operation that the smallest signal is “selected” from the controller, as set forth in the patented claim 1.
Claims 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10 and 18-22 of U.S. Patent No. 8,012,170. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially co-extensive in scope, at least when considered collectively, and differ merely in the claimed ordering of the particulars. For example, the current claim 20 recites an apparatus comprising sensing a plurality of motor parameters, chosen from a current, velocity and position drive sensor, to establish a respective drive signal and optimizing the controlling of the motor based on selecting the drive signal which results in the “least” or smallest movement of the drive motor. The claims of patent 8,012,170 recite a method which includes monitoring a plurality of motor functions, at least in regards to combined claims 1 and 18-20, and operates the motor based upon a sensed parameter having a smaller value after such monitoring and calculation, wherein patented claims 18-20 set forth the specific current, velocity and proximity drive sensors. This comprehensive function is effectively recited in current claim 20. The dependent claims of both the current application and the patent set forth various details of the calculations of the sensed parameters. Therefore, it would have been obvious to one skilled in the art to modify the claim language structuring since the claims of patent 8,012,170 set forth such details in commensurate scope, and such minor changes provide no new or unexpected control functions.  Additionally, current claim 20 recites the device including a handle and trigger, but such components are typical in similar surgical devices, and to recite them would have been obvious since to do so provides no new or unexpected function or operation.  Further, it would be inherent in operation that the smallest signal is “selected” from the controller, as set forth in the patented claims.
Allowable Subject Matter
Claims 20-32, notwithstanding the double patenting rejections set forth above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for other related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731